[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                               JANUARY 10, 2008
                                No. 07-14145
                                                               THOMAS K. KAHN
                            Non-Argument Calendar
                                                                   CLERK
                          ________________________

                        D. C. Docket No. 06-21321-CV-AJ

CARLOS CASANOVA,

                                                        Plaintiff-Appellant,

                                      versus

JORGE LUIS MORALES,

                                                        Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                (January 10, 2008)

Before ANDERSON, BARKETT and HULL, Circuit Judges.

PER CURIAM:

      We find no error in the District Court’s determination that Carlos Casanova

has failed to establish coverage under the Fair Labor Standards Act, 29 U.S.C. §§
201-216, and thus, the Summary Judgment in favor of Jorge Luis Morales is

      AFFIRMED.




                                       2